The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Bruce T. McCarty's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.



                                                                              C.J.
                                                  Gibbons


                                                        Add,                    J.
                                                  Pickering




                                                  Hardesty




                                                  Parraguirre




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Bruce T. McCarty
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A